Citation Nr: 1707055	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  15-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for myelofibrosis.

2.  Entitlement to service connection for helicobacter pylori bacteria (h. pylori).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served in the United States Army from May 1967 to May 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2015, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).

In February 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Myelofibrosis had its onset in service.

2.  The preponderance of the evidence shows that the Veteran's h. pylori is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for myelofibrosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for h. pylori have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Myelofibrosis

The Veteran contends in his February 2015 testimony before a DRO that his myelofibrosis may be due to exposure in service to Agent Orange, and/or to fluids used to clean weapons or burn human waste.  See transcript, p. 9.

The Veteran noted in his July 2014 notice of disagreement that he was exposed to numerous environmental toxins, and in particular, emphasized his in-service exposure to benzene.

The Veteran stated in his June 2015 substantive appeal that:

My primary job for 5 of my 12 months [in Vietnam] was cleaning weapons, burning feces and garbage, delivering supply in convoys, and taking food to orphanages.  In my job in Vietnam, I worked all day cleaning M-14, M-16, and machine guns, and other weapons.  We used different cleaning supplies to do that job including gasoline, diesel, other fuels from the nearby airbase, and any solvents we had on hand.  We often ate, drank, slept, and sweated all day with those chemicals all over us for days.

The Veteran further asserted in June 2015 that his myelofibrosis is due to his exposure to benzene, Agent Orange, cleaning solvents, fuels, and other chemicals in service; he reported that articles show a strong link between myelofibrosis and benzene, which was found in airplane and other fuels in the 1960s, as well as other solvents, and herbicides.  The Veteran stated that he was exposed in service to Benzene (from jet fuel), Tetrachloride, Trichloroethanes, Perchloroethylene, Trichloroethylene, and Trichlorofluoromethane.

First, the Veteran has a current diagnosis of myelofibrosis, including from his private physician, Dr. Goldberg, in January 2013; from Dr. Hoffman in February 2013; and from VA clinicians in November 2012.

Second, the Veteran is presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Moreover, he competently and credibly asserted that he was exposed to benzene in service from jet fuel in his July 2014 notice of disagreement and November 2015 statement.  The Board finds that this is consistent with his military occupational specialty (MOS) of Cargo Handler.

Third, the March 2017 VHA medical expert-a hematologist and oncologist-opined that "the [Veteran's] diagnosis of myelofibrosis is as likely as not related to his exposure to Agent Orange or benzene or both, while he was in service in Vietnam."  The VHA medical expert based his positive medical nexus opinion on the following rationale:

Given the [Veteran] was healthy, a relatively young 57 years of age when he was first diagnosed with myelofibrosis, no prior history of a prior hematological or oncological disorder or exposure to any therapeutic modality requiring radiation therapy or chemotherapy agents or any exposure to strong industrial toxins, chemicals or solvents in his civilian life, it is very likely that his myelofibrosis was a result of a delayed myelotoxic effect related to exposure to benzene or agent orange or both while serving in Vietnam.

While the Board is cognizant of the January 2016 VA negative nexus opinion, the Board finds that it warrants less probative weight because it is based on an inaccurate factual premise.  Specifically, the VA examiner relied on the impression that the Veteran worked as a hairdresser prior to service, and that "Hairdressers are a profession [sic] that have frequent exposure to chemicals.  There are findings that hairdressers are more likely to develop various cancers."  However, in February 2016, the Veteran clarified that he was a barber, not a hairdresser; that he did not dye, straighten, or treat hair; and that his cleaning company was light residential/commercial, and did not use any industrial or harsh cleaning agents.  As such, the March 2017 VHA opinion warrants greater probative weight.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's myelofibrosis is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for myelofibrosis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: H. pylori

The Veteran contends in his February 2015 testimony before a DRO that he has h. pylori.  See transcript, p. 11.

In his July 2014 notice of disagreement, the Veteran asserted that there is a "connection between my illness and agent orange."

In January 2014, a VA clinician diagnosed the Veteran with many h. pylori organisms.  In February 2015, a VA clinician diagnosed the Veteran with h. pylori.

However, the Veteran has not shown an in-service incurrence or aggravation of h. pylori, or a nexus between the claimed in-service disease or injury and the present diagnosis thereof.  Specifically, the Veteran's service treatment records are silent for any diagnosis or treatment of h. pylori.  Moreover, the clinician did not find h. pylori on the Veteran's May 1969 Report of Medical Examination at separation, and instead found that his abdomen and viscera were normal.  The Veteran also did not report h. pylori or any symptoms thereof in his May 1969 Report of Medical History at separation from service.

Additionally, the Veteran's lay assertion relating h. pylori to his exposure to herbicide agents in Vietnam is not competent in this case because h. pylori is a complex condition.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  No competent positive nexus opinion linking the Veteran's h. pylori to service is of record.

In sum, the Board finds that the most probative evidence fails to link the Veteran's h. pylori to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for h. pylori is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for myelofibrosis is granted.

Service connection for h. pylori is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


